*453
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed March 19, 2009, be affirmed. The district court did not abuse its discretion in denying appellant’s motions for reconsideration. The court correctly held that appellant’s 120-month statutory mandatory minimum sentence was not subject to reduction under 18 U.S.C. § 3582(c)(2), see U.S.S.G. § 1B1.10, Application Note 1(A), and appellant has not provided any valid grounds for reconsidering that holding.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.